Citation Nr: 0917861	
Decision Date: 05/12/09    Archive Date: 05/19/09

DOCKET NO.  02-18 272	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to a compensable rating for callus of the left 
foot, post operative.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

E.B. Joyner, Counsel


INTRODUCTION

The Veteran served on active duty from February 1969 to 
August 1970.  This matter comes before the Board of Veterans' 
Appeals (Board) on appeal from a March 2002 rating decision 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Waco, Texas.

When the case was last before the Board in December 2006, it 
was remanded for additional development.


FINDINGS OF FACT

The Veteran's post-operative callus of the left foot is 
manifested by mild residuals and mild impairment of function; 
there is no evidence of any painful motion, swelling, 
instability, or weakness; there is also no evidence of a 
poorly nourished, deep, unstable, or painful scar, nor is 
there any evidence of repeated ulceration or limitation of 
motion due to a scar.


CONCLUSION OF LAW

The criteria for a compensable evaluation for callus of the 
left foot, post operative, have not been met.  38 U.S.C.A. §§ 
1155, 5107 (West 2002); 38 C.F.R. § 4.118, Diagnostic Codes 
7803, 7804, 7805 (2002); 38 C.F.R. § 4.118, Diagnostic Codes 
7801-7805, 7819 (2008); 38 C.F.R. § 4.71a, Diagnostic Code 
5284 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002)) redefined VA's duty to assist a claimant in the 
development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2008).

The notice requirements of the VCAA require VA to notify the 
veteran of what information or evidence is necessary to 
substantiate the claim; what subset of the necessary 
information or evidence, if any, the claimant is to provide; 
and what subset of the necessary information or evidence, if 
any, the VA will attempt to obtain.  The requirements apply 
to all five elements of a service connection claim: veteran 
status, existence of a disability, a connection between the 
veteran's service and the disability, degree of disability, 
and effective date of the disability.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  Such notice must be 
provided to a claimant before the initial unfavorable 
decision on a claim for VA benefits by the agency of original 
jurisdiction (in this case, the RO).  Id; see also Pelegrini 
v. Principi, 18 Vet. App. 112 (2004).  However, insufficiency 
in the timing or content of VCAA notice is harmless if the 
errors are not prejudicial to the claimant.  Conway v. 
Principi, 353 F.3d 1369, 1374 (Fed. Cir. 2004) (VCAA notice 
errors are reviewed under a prejudicial error rule); see also 
Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007).  

In this case, in letters dated in February 2004, August 2007, 
and September 2008, the RO/AMC provided notice to the Veteran 
regarding what information and evidence is needed to 
substantiate a claim, as well as what information and 
evidence must be submitted by the Veteran, and what 
information and evidence will be obtained by VA.  The 
September 2008 letter advised the Veteran of the types of 
evidence to submit, such as statements from individuals 
describing their observations of how the Veteran's symptoms 
affect him, information about on-going treatment records, or 
statements from employers as to job performance, lost time, 
or other information regarding how the Veteran's condition 
affects his ability to work.  See Vazquez-Flores v. Peake, 22 
Vet. App. 37 (2008).  In addition, the September 2008 letter 
advised the Veteran of the type of evidence needed to 
establish a disability rating, including evidence addressing 
the impact of his condition on employment and the severity 
and duration of his symptoms, and of the evidence needed to 
establish an effective date.  Id.  The Veteran was provided 
with the rating criteria to establish disability ratings for 
his disability in the September 2002 statement of the case 
and the May 2005 supplemental statement of the case.  The 
claim was last readjudicated in March 2009.  Id.

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
Veteran.  Specifically, the information and evidence that 
have been associated with the claims file includes the 
Veteran's service treatment records and post-service medical 
records and examination reports.  

As discussed above, the VCAA provisions have been considered 
and complied with.  The Veteran was notified and aware of the 
evidence needed to substantiate his claim, the avenues 
through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  Any error in the sequence of events 
or content of the notice is not shown to have affected the 
essential fairness of the adjudication or to cause injury to 
the Veteran.  See Sanders, 487 F.3d 881.  Thus, any such 
error is harmless and does not prohibit consideration of this 
matter on the merits.  See Conway, 353 F.3d at 1374, Dingess, 
19 Vet. App. 473; see also ATD Corp. v. Lydall, Inc., 159 
F.3d 534, 549 (Fed. Cir. 1998).

Increased Rating Legal Authority

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule) and are intended to represent the average 
impairment of earning capacity resulting from disability.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Disabilities must be 
reviewed in relation to their history.  38 C.F.R. § 4.1.  
Other applicable, general policy considerations are:  
interpreting reports of examination in light of the whole 
recorded history, reconciling the various reports into a 
consistent picture so that the current rating may accurately 
reflect the elements of disability, 38 C.F.R. § 4.2; 
resolving any reasonable doubt regarding the degree of 
disability in favor of the claimant, 38 C.F.R. § 4.3; where 
there is a question as to which of two evaluations apply, 
assigning a higher of the two where the disability picture 
more nearly approximates the criteria for the next higher 
rating, 38 C.F.R. § 4.7; and, evaluating functional 
impairment on the basis of lack of usefulness, and the 
effects of the disabilities upon the person's ordinary 
activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 
1 Vet. App. 589 (1991).

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  However, where an 
increase in the level of a service-connected disability is at 
issue, the primary concern is the present level of 
disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  
Nevertheless, the Board acknowledges that a claimant may 
experience multiple distinct degrees of disability that might 
result in different levels of compensation from the time the 
increased rating claim was filed until a final decision is 
made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The 
analysis in the following decision is therefore undertaken 
with consideration of the possibility that different ratings 
may be warranted for different time periods. 

During the course of this appeal, VA issued new regulations 
for the evaluation of skin disabilities, effective August 30, 
2002.  See 67 Fed. Reg. 49590-49599 (July 31, 2002).  
Accordingly, the Board will review both the pre- and post-
August 30, 2002 rating criteria to determine the proper 
evaluation for the Veteran's callus of the left foot, post 
operative.  VA's Office of General Counsel has determined 
that the amended rating criteria can be applied only for 
periods from and after the effective date of the regulatory 
change.  See VAOPGCPREC 3-00.

Prior to August 30, 2002, a 10 percent rating was assigned 
for superficial, poorly nourished scars with repeated 
ulceration; or scars that were superficial, tender and 
painful on objective demonstration.  Diagnostic Codes 7803, 
7804 (2002).  Scars could also be rated on limitation of 
function of part affected. Diagnostic Code 7805 (2002).

Under the rating codes that became effective on August 30, 
2002, scars, other than of the head, face or neck, that are 
deep or that cause limited motion warrant a 10 percent rating 
if they involve an area or areas exceeding six square inches 
(39 sq. cm), or a 20 percent evaluation if the area or areas 
exceed 12 square inches (77 sq. cm).  38 C.F.R. § 4.118, 
Diagnostic Code 7801 (2008).  A note following Diagnostic 
Code 7801 provides that a deep scar is one associated with 
underlying soft tissue damage.

Scars that are superficial, are not productive of limitation 
of motion, and are not on the head, face, or neck warrant a 
10 percent evaluation if they involve an area or areas of 144 
square inches (929 sq. cm) or more.  38 C.F.R. § 4.118, 
Diagnostic Code 7802 (2008).

A 10 percent evaluation is authorized for superficial, 
unstable scars.  38 C.F.R. 
§ 4.118, Diagnostic Code 7803 (2008).  A note following this 
diagnostic code provides that an unstable scar is one where, 
for any reason, there is frequent loss of covering of the 
skin over the scar.

A 10 percent evaluation is authorized for superficial scars 
that are painful on examination.  38 C.F.R. § 4.118, 
Diagnostic Code 7804 (2008).

A note following Diagnostic Codes 7802, 7803 and 7804 
provides that a superficial scar is one not associated with 
underlying soft tissue damage.

Scars may also be rated based on the limitation of function 
of the affected part.  38 C.F.R. § 4.118, Diagnostic Code 
7805 (2008).

In every instance where the schedule does not provide a 
noncompensable evaluation for a diagnostic code, a 
noncompensable evaluation will be assigned when the 
requirements for a compensable evaluation are not met.  38 
C.F.R. § 4.31. 

Analysis

The Board has reviewed all the evidence in the appellant's 
claims file.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is 
no requirement that the evidence submitted by the appellant 
or obtained on his behalf be discussed in detail.  Rather, 
the Board's analysis below will focus specifically on what 
evidence is needed to substantiate the claim and what the 
evidence in the claims file shows, or fails to show, with 
respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000).

A review of the record reveals that a callus was removed from 
the Veteran's left heel in October 1969. It is the 
postoperative scar from this procedure that is service-
connected. The Veteran's post-operative callus of the left 
foot is rated as noncompensable under 38 C.F.R. § 4.118, 
Diagnostic Code 7819, benign skin neoplasms.  Under that 
code, a disability is to be rated as scars, pursuant to 
Diagnostic Codes 7801-7805, or as impairment of function.

With respect to the diagnostic codes for rating scars, as 
noted above, the rating criteria changed on August 30, 2002.  
Under the former criteria, a higher, 10 percent rating is 
warranted only where there is a superficial, poorly nourished 
scar with repeated ulceration; or a scar that is superficial, 
tender and painful on objective demonstration.  
Unfortunately, the medical evidence for this time period is 
completely lacking because the Veteran failed to appear for 
scheduled VA examinations.  Therefore, there is no basis on 
which to grant a higher rating for the Veteran's callus of 
the left foot, post operative, under the former criteria for 
rating scars. 

Under the current criteria for rating scars, the Veteran also 
cannot receive a higher rating for his post-operative callus 
of the left foot.  The medical evidence, which consists 
solely of the February 2009 VA exam report, does not indicate 
that the left foot callus is manifested by any deep, 
unstable, or painful scar, or a scar which causes limitation 
of motion.  The VA examiner noted the presence of a 2 cm by 2 
cm lateral heel area well-healed scar, as well as two other 
scars, one on the first metatarsal and another on the fifth 
metatarsal area.  The Veteran did complain of pain, swelling, 
stiffness; however, the examiner attributed these symptoms to 
his nonservice-connected residuals of a bunionectomy, 
calcaneal spurs, and degenerative changes.  Therefore, a 
higher rating is not warranted under the current criteria for 
evaluating scars.

The Board has also determined that the Veteran cannot receive 
a compensable rating based upon impairment of function.  In 
this regard, under 38 C.F.R. § 4.71a, Diagnostic Code 5284, a 
10 percent rating is warranted for a moderate foot injury.  A 
20 percent rating is warranted for a moderately severe foot 
injury and a 30 percent rating is warranted for a severe foot 
injury.  38 C.F.R. § 4.71a, Diagnostic Code 5284.

The February 2009 VA exam report notes only mild residuals 
and mild functional impairment of the post-operative left 
foot callus; the examiner stated that the Veteran's left foot 
pain and functional impairment are most likely related to the 
bunionectomy, calcaneal spurs and degenerative changes, which 
are not service-connected.  The examiner specifically noted 
that there is no evidence of painful motion, swelling, 
instability, or weakness.  Therefore, because there is only 
evidence of mild functional impairment from his post-
operative left foot callus, the Veteran cannot receive a 
higher rating under Diagnostic Code 5284.

The Board has also considered whether the Veteran could 
receive a compensable rating under any other diagnostic code, 
but has found none.  

At no time during the appeal period has the Veteran's callus 
of the left foot, post operative, been manifested by greater 
disability than contemplated by the currently assigned rating 
under the designated diagnostic code.  Accordingly, staged 
ratings are not in order and the assigned ratings are 
appropriate for the entire period of the Veteran's appeal.  
Fenderson v. West, 12 Vet. App. 119, 126 (1999).

The Board has also considered whether the Veteran's 
disability presents an exceptional or unusual disability 
picture as to render impractical the application of the 
regular schedular standards such that referral to the 
appropriate officials for consideration of an extra-schedular 
rating is warranted.  See 38 C.F.R. § 3.321(b)(1) (2007); 
Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  In this 
regard, the Board notes that the Veteran's post-operative 
left foot callus, in and of itself, has not been shown to 
objectively interfere markedly with employment (i.e., beyond 
that contemplated in the assigned rating), to warrant 
frequent periods of hospitalization, or to otherwise render 
impractical the application of the regular schedular 
standards.  Therefore, the Board finds that the criteria for 
submission for consideration of an extra-schedular rating are 
not met.



ORDER

Entitlement to a compensable rating for callus of the left 
foot, post operative, is denied.



____________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


